DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ reply with amendment filed on October 17, 2022 to the previous Restriction-Election Requirement office action mailed on September 1, 2022 and wherein the Applicant has elected Group I with traverse and claims 17-22 have been withdrawn, claims 1, 3-5, 7-10, 14, 16, and 23-26 are related to the elected invention and wherein claims 2, 6, 11-13, 15 were canceled previously.
In virtue of this communication, claims 1, 3-5, 7-10, 14, 16-26 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
Applicant's election of Group I, claims 1, 3-5, 7-10, 14, 16, and 23-26 for merit prosecution and withdrawn claims 17-22 with traverse has been acknowledged herein. In view of the Applicant traverse with arguments, see paragraph 3 of page 10 and paragraphs 2-4 of page 11 in Remarks filed on October 17, 2022, the argument found persuasive and therefore, the Restriction-Election Requirement filed on September 1, 2022 has been withdrawn and the pending claims 1, 3-5, 7-10, 14, 16-26 are examined as set forth below. The Applicant is reminded of updating the withdrawn claim status accordingly in the next office action response and the Office cordially apologizes for any inconvenience if applied due to withdrawing of the Restriction-Election Requirement applied previously.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “a direction of a display associated with the band limited audio object” as recited in claim 17-20, 21-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Examiner Comment
Claim 1 recites “obtain a band limited audio object comprising one or more parameters”, similar to claims 14, 17, 21 and in the specification and drawing, the “band limited audio object” (211) in a physical space, i.e., other than an audio signal and then such “audio object” having “one or more parameters” including “volume of the band limited audio object” which does not make any sense through the specification if the “volume” herein is referred to a 3D size of the physical “band limited audio object” and thus, the feature “obtain a band limited audio object comprising one or more parameters shall be clarified within the scope of the application specification. And compared to the specification, “spatial metadata” is obtained with “band limited audio signal”, other than claimed “band limited audio object” and it is not so sure that the application would use words “object” and “signal” in an exchangeable manner or not.  Similar to claims 14, 17, 21.

Claim Objections
Claims 3-5, 7-10, 16, 18-20, 22-26 are objected to because of the following informalities: 
Claim 3 recites “An apparatus as claimed in claim 1” which should be -- The apparatus as claimed in claim 1-- for clarification. Claims 4-5 are objected due to the dependencies to claim 3.
Claims 4-5, 7-10 are objected for the at least similar reason as described in claim 3 above since claims 4-5, 7-10 recited the similar deficient features as recited in claim 3.
Claim 16 is objected for the at least similar reason as described in claim 3 above since claim 16 recited the similar deficient feature as recited in claim 3. For example, claim 16 recites “A method as claimed in claim 14” which should be – The method as claimed in claim 14--  for clarification. Claims 23-24 are objected due to the dependencies to claim 16 and recited the similar deficient feature as recited in claim 16.
Claims 25-26 depend on claim 14 and are objected for the at least similar reason as described in claim 16 above since claims 25-26 recited the similar deficient features as recited in claim 16. For example, claims 25-26 recited “A method as claimed in claim 16”.
Claims 18-20 depend on claim 17 and are objected for the at least similar reason as described in claim 3 above since claims 18-20 recited the similar deficient features as recited in claim 3. For example, claims 18-20 recited “An apparatus as claimed in claim 17”. Claim 20 further objected due to the dependency to objected claim 19.
Claim 22 depends on claim 21 and objected for the at least similar reason as described in claims 25-26 above since claim 22 recited the similar deficient features as recited in claims 25-26. For example, claims 22 recited “A method as claimed in claim 21”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-10, 14, 16, 18, 20, 22-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the band limited audio” and “the parameters” which have insufficient antecedent bases for the limitations in claim 1, and causes confusing because it is unclear what “the band limited audio” and “the parameters” are and thus, it is unclear how associating the obtained “spatial metadata” with “the band limited audio” is performed and it is unclear how “at least one of the parameters of the band limited audio object” is “controlled” and thus, renders claim indefinite. Claims 3-5, 7-10 are rejected due to the dependencies to claim 1.
Claim 3 further recites “the band limited audio signal” which has an insufficient antecedent basis for the limitation in claim 3 and causes confusing because it is unclear what “the band limited audio signal” is and how “obtaining with the band limited audio signal” is performed and thus, renders claim indefinite. Claims 4-5 are rejected due to the dependencies to claim 3.
Claim 4 further recites “wherein the metadata obtained with the band limited audio object” and the parent claim 3 recites “the band limited audio object is obtained with metadata” which is further confusing because it is unclear whether “the band limited audio object is obtained with metadata” or “metadata obtained with the band limited audio object” and thus, further renders claim indefinite.
Claim 14 is rejected for the at least similar reason as described in claim 1 above since claim 14 recited the similar deficient features as recited in claim 1. For example, claim 14 recites “the parameters of the band limited audio object”. Claims 16, 23-26 are rejected due to the dependencies to claim 14 and claims 23-24 are further rejected due to the dependencies to the rejected claim 16.
Claim 18 recites “the one or more parameters” which is confusing because it is unclear whether “the one or more parameters” herein is referred back to “one or more parameters” comprised in “a band limited audio object” as recited in parent claim 17 or “one or more parameters” to be controlled by “use the spatial metadata” as recited in parent claim 17 and thus, renders claim indefinite.
Claim 20 is rejected for the at least similar reason as described in claim 18 above since claim 20 recited the similar deficient features as recited in claim 18.
Claim 22 depends on claim 21 and rejected for the at least similar reason as described in claim 18 above since claim 22 recited the similar deficient features as recited in claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 14, 17-18, 21-22, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Brandenburg et al. (US 20180098173 A1, hereinafter van Brandenburg).
Claim 1: van Brandenburg teaches an apparatus (title and abstract, ln 1-21, a system in fig. 1A and detailed in fig. 7 and hardware in fig. 11) comprising 
processing circuitry (including at least one processor 1102 in fig. 11, I/O devices 1112 and 1114, network interface 1116, etc., in fig. 11), and 
memory circuitry (memory elements 1104) including computer program code (storing the application program 1118 and an operating system, including executable program code, para 198-199), the memory circuitry and the computer program code configured to, with the processing circuitry, cause the apparatus to: 
obtain a band limited audio object (via an audio retriever 710 in fig. 7, para 144; the audio object is selected without excessive bandwidth requirement, para 27-29; e.g., defined in MPEG-DASH MPD by a field representation bandwidth in table 2 of page14) comprising one or more parameters (e.g., bandwidth in table 2 of page 14, loudness of audio data of the audio object, etc., para 33, 121); 
obtain spatial metadata associated with the band limited audio object (via metadata retriever 706 in the metadata processor 702 in fig. 7, para 143); 
determine a position of a user (spatial listener information is determined based on sensor such as GPS, accelerometer or magnetic sensor for determining an orientation and the spatial listener information includes positions and listener orientations in audio space, para 26; or based tile position from tile streams, para 35, 94; the spatial listener information includes listener position including coordinates of the listener in audio space and orientation the listener is listening, para 120); and 
use the determined position of the user and the spatial metadata associated with the band limited audio object to control at least one of the parameters of the band limited audio object (via renderer 714 controlled by retrieved metadata, para 143; combination of listener orientation and an amplification factor also controls the loudness of the audio object for playback via an audio focus function, para 121).
Claim 14 has been analyzed and rejected according to claim 1 above.
Claim 17 has been analyzed and rejected according to claim 1, 14 above and wherein a van Brandenburg further teaches a display (mobile device mounted on the listener’s head, or HMD, i.e., a display for the HMD inherently, para 142, and thus, listener’s position is the same as the display position inherently).
Claim 21 has been analyzed and rejected according to claim 17 above.
Claim 9: the combination of van Brandenburg and Lee further teaches, according to claim 1 above, wherein the one or more parameters comprise at least one of: volume; delay; reverberation; or diffusivity (van Brandenburg, loudness in the metadata, para 33, and the discussion above).
Claim 10: the combination of van Brandenburg and Lee further teaches, according to claim 1 above, wherein the apparatus is configured such that the determined position of the user causes the apparatus to at least one of: determine the position of the user while the band limited audio object is being played back (the spatial listener information includes listener position including coordinates of the listener in audio space and orientation the listener who is listening the playback, para 120); determine the position of the user while one or more speakers configured to play back the band limited audio object (the spatial listener information includes listener position including coordinates of the listener in audio space and orientation the listener who is listening the playback, para 120); or determine a distance between the user and the one or more speakers configured to playback the band limited audio object (the spatial listener information includes listener position including coordinates of the listener in audio space and orientation the listener who is listening the playback, para 120).
Claim 18: the combination of van Brandenburg and Lee further teaches, according to claim 17 above, wherein the one or more parameters comprises a volume of the band limited audio object (loudness of audio data of an audio object, para 33; adjusting the loudness by amplification factor, para 121).
Claim 22 has been analyzed and rejected according to claims 21, 9 above.
Claim 25 has been analyzed and rejected according to claims 14, 9 above.
Claim 26 has been analyzed and rejected according to claims 14, 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-8, 16, 19-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg (above) and in view of reference Lee et al. (US 20150104037 A1, hereinafter Lee).
Claim 3: van Brandenburg further teaches according to claim 1 above, wherein the spatial metadata is at least one of: 
obtained with the band limited audio signal (the audio object metadata retrieved from manifest file MF 704 in fig. 7; MF including audio object represented by audio object identifier and position of the audio object as the spatial metadata, para 21; MF also comprising Adaptation Sets, para 37; and comprising audio spatial relation descriptors, para 39; and also static listener position in the MF, para 58); or stored with a non-band limited audio object (including audio spatial relation descriptors, position of the audio object as the metadata with the audio object represented by audio object identifier, para 21).
However, van Brandenburg does not explicitly teach wherein the band limited audio object is obtained with metadata indicative of the non-band limited audio object.
Lee teaches an analogous field of endeavor by disclosing an apparatus (title and abstract, ln 1-9, an audio system in fig. 1) and wherein a spatial metadata is stored (audio object represented by speaker modules 140-1, 140-2, …, 140-n in fig. 1 with connection correction, locations, and radiation directions of the speaker modules as the spatial metadata of the audio speakers, and detected by the detection module 130, para 59) with a non-band limited audio object (source 110 stored in DVD or PC, etc., para 57) and the band limited audio object is obtained with metadata indicative of the non-band limited audio object (output from home control module 120 and outputting band limited audio object represented by high and low frequency components served to tweeter speaker and woofer speaker in fig. 7A; the input audio source is full-range audio signal as the non-band limited audio object and the full-range audio signal is processed by the home controller 120 via filter coefficients, para 84-85 and stored in the home controller 120, as the metadata of the non-band limit audio object) for benefits of achieving better acoustic experiences in various dynamic conditions such as moving around of the listener with balanced high and low frequency perceptions (para 9-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied/modified wherein the band limited audio object is obtained with metadata indicative of the non-band limited audio object, as taught by Lee, to the obtaining of the spatial metadata in the apparatus, as taught by van Brandenburg, for the benefits discussed above.
Claim 4: the combination of van Brandenburg and Lee further teaches, according to claim 3 above, wherein the metadata obtained with the band limited audio object is indicative of a connection between the band limited audio object and the non-band limited audio object (Lee, the filters for the tweeter speaker 710-1, is connection between the input full-range or non-band limited audio signal or object and the low and high frequency components, i.e., band limited audio object or signal in fig. 7A, para 98-101; filters for tweeter and woofer, para 84-85).
Claim 5: the combination of van Brandenburg and Lee further teaches, according to claim 3 above, wherein the band limited audio object and the non-band limited audio object are configured to be played back at the same time (Lee, through full-range speaker 710-2 and 710-1/710-3 in fig. 7A).
Claim 7: the combination of van Brandenburg and Lee further teaches, according to claim 1 above, wherein the band limited audio object comprises at least one of: 
a low frequency effect audio object (van Brandenburg, bandwidth version of the audio object, para 155 and Lee, low frequency component outputted from the woofer speaker as the audio object in fig. 7A); 
a band limited audio object playback volume (van Brandenburg, loudness of audio data of an audio object, para 33; adjusting the loudness by amplification factor, para 121, and Lee, improving sound quality by audio signal processing, para 27); or 
a band limited audio object playback signal (van Brandenbrug, the signal outputted to the speaker via renderer 714 in fig. 7, and Lee, the filtered audio signal to the tweeter and woofer in fig. 7A).
Claim 8: the combination of van Brandenburg and Lee further teaches, according to claim 1 above, wherein the band limited audio object is configured to be played back via at least one band limited speaker (van Brandenburg, the speaker for audio object having defined bandwidth in table 2, para 14 and Lee, tweeter and woofer as the band limited speaker in fig. 7A).
Claim 16 has been analyzed and rejected according to claims 14, 3 above.
Claim 19: the combination of van Brandenburg and Lee further teaches, according to claim 17 above, wherein the apparatus is configured such that the determined direction of the display (van Brandenburg, orientation and position of the listener, para 21, and Lee, moving direction of the user and preferred sound source of the user, para 16) causes the apparatus to determine whether the display is oriented within a threshold angular range (van Brandenburg, based on the spatial listener information including orientation and position of the listener, correct audio objects are selected also according to audio object position information defined in manifest file, para 21, i.e., the selected audio objects is within a size of the audio object defined in the metadata, as the threshold in the metadata, para 21; so that at each listener position a 3D audio listener experience can be achieved, para 27; audio objects are generated based on spatial listener information and the audio object position information, para 30, 60) wherein the threshold angular range is defined with the spatial metadata (van Brandenburg, the metadata storing audio object size, and Lee, localizing the received audio signal based on the radiation directions of a speaker module and current location of the user and the moving direction of the user, para 18, 26 and by the radiation direction of a speaker and the user location, optimizing sweet-spot to the user by beam-forming, para 64, by stopping and starting a radiation direction in fig. 4D, para 72).
Claim 20: the combination of van Brandenburg and Lee further teaches, according to claim 19 above, wherein the apparatus is configured to cause to at least one of: control the one or more parameters of the band limited audio object in a first way when the display is oriented within the threshold angular range; or control the one or more parameters of the band limited audio object in a second way if the display is not oriented within the threshold angular range (van Brandenburg, by selecting correct audio objects, tracking and associating coordinate metadata with audio tracks, para 191, table 5, the discussion in claim 19 above, and Lee, tracing the user moving direction and adjust the speaker signals to form the sweet-spot following the moving direction of the listener, the discussion in claim 19 above).
Claim 23 has been analyzed and rejected according to claims 16, 4 above.
Claim 24 has been analyzed and rejected according to claims 16, 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654